Title: To Benjamin Franklin from Ferdinand Grand: Three Receipts, 13 February 1779
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin



Passy le 13 fev 79
Jay reçu de Monsieur Franklin La valleur de Mille quatrevingt Livres en six Traittes sur les Comissionaires, pour lui en tenir Compte dans son Compte particulier
Grand



Jay de plus reçu pour son compte particulier Deux mille quatre Cent trente Livres en quatre traittes sur les Comissionaires
Grand


Monsieur Franklin ma remis


l.t. 30000 ———
au 30 janvier


  l.t. 20000 ———
fin de fevrier


  l.t. 50000 ———
en Billets de Mr De Chaumont


pour en procurer le payement & en crediter Le Compte du Congrés Passy le 13 fev 79
Grand

